           Case 8-19-78474-reg            Doc 11       Filed 01/21/20     Entered 01/21/20 16:08:01



UNITED STATES BANKRUPTCY COURT                                     Return Date: February 20, 2020
EASTERN DISTRICT OF NEW YORK                                       Time: 9:30 a.m.
--------------------------------------------------------X
In re:
                                                                   Chapter 13
                                                                   Case No.: 19-78474-736
THOMAS FURNARI


                           Debtor(s)                               NOTICE OF MOTION
--------------------------------------------------------X
SIRS / MADAMS:

               PLEASE TAKE NOTICE, that MICHAEL J. MACCO, Chapter 13 Trustee of the above
captioned estate, will move before the Honorable Robert E. Grossman, United States Bankruptcy Judge, on
the 20TH day of FEBRRUARY, 2020, at the United States Bankruptcy Court located at 290 Federal Plaza –
Courtroom 860, Central Islip, New York 11722, for an Order pursuant to 11 U.S.C. §§ 521 & 1307(c),
dismissing this case by reason of the debtor(s)’ failure to submit monthly pre-confirmation payments, failure
to provide and/or file documents, failure to appear and/or be examined at §341 meeting of creditors, and
for such other and further relief as this Court deems just and proper.

              PLEASE TAKE FURTHER NOTICE, that answering papers, if any, shall be filed with the
Court and served on the undersigned no later than SEVEN (7) days prior to the return date of this motion.

Dated: Islandia, New York
       January 21, 2020
                                                            Yours, etc.

                                                            MICHAEL J. MACCO
                                                            Chapter 13 Trustee
                                                            2950 Express Drive South, Suite 109
                                                            Islandia, NY 11749
                                                            (631) 549-7900


To:     Office of the United States Trustee
        THOMAS FURNARI, Debtor(s)
        JEFFREY ARLEN SPINNER, ESQ., Attorney for Debtor(s)
        All Interested Parties and Creditors
           Case 8-19-78474-reg            Doc 11       Filed 01/21/20   Entered 01/21/20 16:08:01




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------X          tmm1634
In re:
                                                                   Chapter 13
                                                                   Case No.: 19-78474-736

THOMAS FURNARI


                           Debtor(s)                      APPLICATION
--------------------------------------------------------X
TO THE HONORABLE ROBERT E. GROSSMAN, UNITED STATES BANKRUPTCY JUDGE:

                MICHAEL J. MACCO, Chapter 13 Trustee of the above captioned estate, respectfully
represents, as follows:

         1. The debtor(s) filed a petition under the provisions of 11 U.S.C. Chapter 13 on
December 13, 2020, and thereafter MICHAEL J. MACCO was duly appointed and has qualified as Trustee.

           2. As of the date of this motion, the debtor(s) has failed to submit any monthly
pre-confirmation payments to the Trustee.

           3. In addition, as of this date the debtor(s) has failed to file and/or provide
paystubs for recent pay period including the sixty (60) days prior to filing; Personal State and Federal Tax
Returns for 2018 and 2019; Written appraisal for property; Affidavit of Contribution from spouse totaling
$1,600.00.

            4. Furthermore, as of this date the debtor has failed to provide the Trustee with
all filings required under Section 521; and all mandatory disclosure documentation as set forth in Local
Bankruptcy Rule 2003-1.

           5. Moreover, the debtor failed to appear at the initial §341 meeting of creditors,
held on January 15, 2020 at 11:00 a.m.

             6. This is a material default and is prejudicial to the rights of the creditors of the
debtor.

            WHEREFORE, the Trustee requests for an Order pursuant to the provisions of 11 U.S.C. §§
521 & 1307(c), dismissing this case, and for such other and further relief as this Court deems just and
proper.

Dated: Islandia, New York
       January 21, 2020
                                                            /s/ Michael J. Macco
                                                            Michael J. Macco, Chapter 13 Trustee
                                                            2950 Express Drive South, Suite 109
                                                            Islandia, NY 11749
                                                             (631) 549-7900
       Case 8-19-78474-reg                  Doc 11   Filed 01/21/20   Entered 01/21/20 16:08:01
STATE OF NEW YORK      )
COUNTY OF SUFFOLK      )                    ss.:

                SHAMUS MROTZEK, being duly sworn, deposes and says: deponent is not a party to this
action, is over 18 years of age, and resides in Suffolk County, New York.

                    On January 21, 2020 deponent served the within:

                                       NOTICE OF MOTION AND APPLICATION

upon the following parties, at the addresses designated by said parties for that purpose, by depositing a true
copy of same, enclosed in a post-paid, properly addressed wrapper in an official depository under the
exclusive care and custody of the United States Postal Service within the State of New York:

Thomas Furnari
36 Ecker Ave
West Babylon, NY 11704
Debtor(s)

Wilmington Savings Fund Society, FSB, dba Christiana Trust as Trustee
c/o McCabe, Weisberg & Conway, LLC
Melissa DiCerbo, Esq.
145 Huguenot Street, Suite 210
New Rochelle, New York 10801

and upon the following parties, by the e-mail address designated by said parties for that purpose;
Office of the United States Trustee
Alfonse M. D’Amato U.S. Courthouse
USTPRegion02.LI.ECF@usdoj.gov

Jeffrey Arlen Spinner, Esq.
Attorney Jeffrey Arlen Spinner
Attorney for Debtor(s)
retjcc@gmail.com
                                                         /s/Shamus Mrotzek _
                                                         SHAMUS MROTZEK
Sworn to before me this
21st day of JANUARY, 2020

/s/ Janine M. Zarrilli
NOTARY PUBLIC
Janine M. Zarrilli
Notary Public, State of New York
No. 01ZA5084708
Qualified in Nassau County
Commission Expires September 8, 2021
